Citation Nr: 1633792	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  12-02 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force during the Vietnam Era from September 1968 to April 1980.

This case comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that found that new and material evidence had not been submitted to reopen a claim for service connection for the cause of the Veteran's death.  

The RO previously denied entitlement to service connection for the cause of the Veteran's death in an unappealed July 2008 rating decision.  Pursuant to a March 2011 request, additional service personnel records were obtained and associated with the file in May 2011.  As these additional service records are relevant to the claim and were not considered in the July 2008 decision, new and material evidence is not required to reopen the claim and it will be reconsidered on a de novo basis.  38 C.F.R. § 3.156(c) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This claim must be remanded for further development to ensure it is afforded every due consideration, and to aid the Board in making an informed decision.

The appellant asserts that the non-Hodgkin's lymphoma from which the Veteran died (as reflected in the April 2001 Certificate of Death) was caused by herbicide exposure from contact with the base perimeter at Udorn Royal Thai Air Force Base (RTAFB) in 1973 and 1974.  Non-Hodgkin's lymphoma is a disease that has been associated with exposure to tactical herbicides such as Agent Orange used during the Vietnam Era, and for which a presumption of service connection is available based on such exposure.  See 38 U.S.C.A.§§ 1112, 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6) 3.309(e) (2015).

Under the VA Adjudication Procedures Manual (M21-1MR), Part IV, Subpt. ii, ch. 2, sec. C, topic 10(q), when there is credible evidence of service near the base perimeter of one of the listed RTAFB's, including the base where the Veteran was stationed, herbicide exposure will be found.  See VA Compensation Services "Memorandum for the Record: Herbicide Use in Thailand During the Vietnam Era" (noting that there was sporadic use of non-tactical (commercial) herbicides within fenced perimeters of RTAB's, and thus if a Veteran's duties regularly took him or her to the base perimeter, there was a greater likelihood of exposure).

Further development is warranted under the procedures set forth in M21-1MR.IV.ii. 2.C.10.q.  To better assess whether the Veteran had service at the perimeter of the base, the Air Force or other appropriate entity should be contacted for any information as to whether his duties involved going to the base perimeter.  In this regard, performance review reports show that from January 1973 to January 1974 the Veteran was an Operations Specialist at Udorn RTAFB, Thailand.

The appellant also asserts that the Veteran served in Vietnam on temporary duty and supply delivery, even though he was stationed in Thailand.  See VA Form 21-4138, dated June 6, 2011.  The Veteran's DD-214 shows that he had 2 years, 11 months, and 28 days of foreign service.  He was awarded the Vietnam Service Medal and the republic of Vietnam Gallantry Cross with Palm.  As noted above, his service personnel records indicate that from January 1973 to January 1974 he was stationed at Udorn RTAFB, Thailand.  However, it is unclear where his additional foreign service (for nearly 2 years) was performed.  Additional efforts should be undertaken to verify the location(s) of all of the Veteran's foreign service.  

Efforts should also be undertaken to obtain the Veteran's complete treatment records for his non-Hodgkin's lymphoma.  VA treatment records dated in February 2001 show that he was originally diagnosed with lymphoma in 1994 in Indiana.  He subsequently moved to California and transferred care to Long Beach VA Medical Center in 1997.  These records must be obtain on remand.

Finally, the appellant asserts that the Veteran's symptoms of non-Hodgkin's lymphoma started while he was stationed in Thailand and developed over the years.  See VA Form 9, dated February 16, 2012.  A VA medical opinion should be obtained concerning the date of onset of the Veteran's non-Hodgkin's lymphoma.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (VA has discretion to arrange for a medical examination or opinion when necessary to make an informed decision).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Air Force or other appropriate entity (as determined by the AOJ within its discretion) for any information as to whether the Veteran's duties as an Operations Specialist at Udorn RTAFB, Thailand, from September 1973 to September 1974 would have involved going to the base perimeter.  

2.  As noted above, the Veteran's DD-214 shows that he had 2 years, 11 months, and 28 days of foreign service.  Undertake appropriate efforts to verify the location(s) of all of the Veteran's foreign service.  

3.  A request must be made to the Joint Services Records and Research Center (JSRRC) for verification of exposure to herbicides.  The appellant has asserted the Veteran was exposed to herbicides as an Operations Specialist at Udorn RTAFB, Thailand, from September 1973 to September 1974, and/or that he served in Vietnam on temporary duty and supply delivery.

4.  Make arrangements to obtain the Veteran's complete treatment records for non-Hodgkin's lymphoma, to include from the facility where he was originally diagnosed with lymphoma in 1994 in Indiana; as well as his treatment records from the Long Beach VA Medical Center dated from January 1997 to February 2001.  

5.  Thereafter, if exposure to herbicides is not verified, obtain a VA medical opinion addressing the likelihood that the Veteran's non-Hodgkin's lymphoma had its clinical onset during active service or is related to any incident of service.  

In providing this opinion, the examiner must conduct a detailed review of the Veteran's service treatment records and address the appellant's assertion that the Veteran's symptoms of non-Hodgkin's lymphoma started while he was stationed in Thailand and developed over the years.  

The claims file must be made available to the examiner for review.  The examiner must provide a complete explanation/rationale for his/her opinion.

6.  Finally, after completing any other development that may be indicated, readjudicate the claim on appeal.  If the benefit sought is not granted, the appellant and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



